Citation Nr: 1122215	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a right shoulder condition.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to May 1992, April 2006 to August 2006, and June 2007 to July 2008, during peacetime and the Persian Gulf War.  The Veteran served in the Southwest Asia theater of operations from August 18, 2007, to June 19, 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which inter alia denied service connection for neck and right shoulder conditions.  The Veteran disagreed with such denials and subsequently perfected an appeal.

The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for neck and right shoulder conditions.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Further, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In this case, initially, the Board notes that the Veteran is currently variously diagnosed with cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain.  See December 2003 Initial Visit Note, Workforce Corporate Health Services; April 2004 Initial Visit Note, Workforce Corporate Health Services; May 2004 Follow-Up Note, Workforce Corporate Health Services; October 2008 VA Examination Report.  

Review of the record reveals that the Veteran complained of and sought treatment for neck and right shoulder pain in-service.  See June 2008 Statement of Medical Examination and Duty Status; June 2008 Initial Medical Review/Annual Medical Certificate; June 2008 Medical Record /Supplemental Medical Data Questionnaire; June 2008 Report of Medical Assessment.  The Veteran claims that she should be granted service connection for neck and right shoulder disabilities as a result of such treatment in-service, and in the alternative, if her neck and right shoulder disabilities are pre-existing disabilities, such disabilities were aggravated by service.  See November 2009 Type-Written Statement from the Veteran (Notice of Disagreement); June 2010 Type-Written Attachment to "Appeal to the Board of Veterans Appeals," VA Form 9.  
Further review of the evidence of record suggests that the Veteran's neck and right shoulder disabilities may be pre-existing diseases or injuries.  See October 2008 VA Examination Report (noting a motor vehicle accident at age 16 resulting in neck and right shoulder injuries).  Nonetheless, as noted, a disability resulting from a preexisting injury or disease warrants service connection when it has been aggravated by active military, naval, or air service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)-(b)     

Further, the evidence of record includes credible statements submitted by the Veteran of in-service neck and right shoulder complaints and treatment, also supported by her STRs.  The evidence also suggests that the Veteran's neck and right shoulder disabilities may have pre-existed service and may have been aggravated by the Veteran's service.  Unfortunately, to date, no medical opinion of record has been obtained addressing whether the Veteran's neck and right shoulder conditions either are related to service, or if the Veteran's neck and right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, pre-existed service, whether the Veteran's service aggravated or permanently worsened the disabilities, and whether the aggravation or permanent worsening was beyond the natural progress of the pre-existing disabilities.  Based on the foregoing, a VA exam is necessary to ascertain whether any neck and right shoulder disabilities are related to service, and if the Veteran's neck and right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, pre-existed service, whether the Veteran's service aggravated or permanently worsened the disabilities, and whether the aggravation or permanent worsening was beyond the natural progress of the pre-existing disabilities.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  

The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1).
Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that she identify all treatment for her neck and right shoulder disabilities.  After receiving any necessary authorization from the Veteran, any identified medical records should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck and right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain.  Specifically, the VA examiner should render an opinion as to whether it is as likely as not that any neck and right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, are related to the Veteran's service.

The examiner should also provide an opinion as to whether the Veteran's neck and right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, pre-existed service.  If the examiner determines the Veteran's neck and right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, pre-existed service, then he or she should provide an opinion as to whether it is as likely as not that the pre-existing  neck and right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, themselves were otherwise aggravated or permanently worsened as a result of the Veteran's service.  In giving an opinion, the examiner should specifically comment as to whether such aggravation/worsening may be considered a permanent worsening of a pre-existing condition, or whether such aggravation/worsening resulted in a temporary exacerbation or natural progression of the pre-existing dermatitis of the face disability.     

If the examiner determines that the Veteran's neck and/or right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, did not pre-exist service, he or she should provide an opinion as to whether it is as likely as not that any neck and/or right shoulder disabilities, to include cervicalgia, mild degenerative changes at C5-C6, cervical strain, and right shoulder sprain, are related to the Veteran's service.

A complete rationale should be provided for any opinion.  The claims file, a copy of this remand, and any additional evidence obtained pursuant to the requests above, should be made available to the examiner for review.  The entire claims file, to include the Veteran's STRs, specifically a June 2008 Statement of Medical Examination and Duty Status, a June 2008 Initial Medical Review/Annual Medical Certificate, a June 2008 Medical Record/Supplemental Medical Data Questionnaire, a June 2008 Report of Medical Assessment, must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished. 

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for neck and right shoulder conditions, taking into account any additional evidence obtained as a result of this Remand.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by 



(CONTINUED ON NEXT PAGE)


not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


